Title: To James Madison from James Powell, 17 March 1809
From: Powell, James
To: Madison, James


Sir
New York March 17th: 1809
The honourable and dignifyed languidge of Your late Inaugural adress, protends a peculiarly pleaseing Guarantee To the future Honour and National Caracture of the United States. For what, but a most pitteyfull Chimera, Is our Vain pompious bumbastick Boasting, of our Liberty and Freedom, of our being, the onely Free and Inlightned Nation on Earth, If such Sacrid princoples as forme the verrey Basis of the Social Compact were to be Violated, by the strong, but not eresistable arm of Deligated Power with Impunity. Perhaps a Just Conviction beareing strong on Your mind, of sum past, Unhappey deviations, or sum strongly Marked recent Intentions of others, Posteriour To You in power, formes the Basis of Your Just and Judicious Regreet, Wherein You Contrast the present situation of the Woreld, “as being without a Parellel, and that of our own Country Full of Dificultys.” Sir You Solimly pledge Your self to support the Constitution Inviolate, In its Limitations, and In its Authorities, To Respect the Rights and Athorities, Reserved, To the States, and To the People, and Scruplesly To avoid the slightest Interfearance In Religious, Private or Personall Rights, Sir, From these Solim ashureancis I Cant but reallise a Coercive pleashure, In the pleaseing hope, that the heretofore Violated Rights of the Widow and hir Indigent offspring, will not be made to You In Vain. The partys here alluded To is Mrs. Emma Powell the Aiged Widow of Mr. Joseph Powell, and hir three sons, Mr. Thomas—Mr. Joseph and James Powell.
Our father Mr. Joseph Powell, was the onely son of Mr. Thomas Powell Esqr., one of the early setlers on the Potomack River in Maryland, Now within the Incorporated Jurisdiction of Columbia, or City of Washington, Subject To the Controle of the United States, Agreeable To the Act of Cedeure, by the State of Maryland, This Property is Intailed, By our Grand Father Mr. Thomas Powell Esqr., deceased.
This Intailment is secured by the Constitution of the United States, as part of those Reserved Lands, Guarrenteed by the Constitution of the United States, To the State of Maryland, and the Constitution of Maryland, Guarrentees, and declares that No Time Shal anull, or Destroy the Rights of the Widow, or Orphin Childron.
This Property at the death of my Grandfather Mr. Thos. Powell Esqr., (as I am Informed Caim in possession of Colen Leven Powell Esqr. my Grandfathers Nephew) who must hold it as Air at Law. A Want of Candure or Interested Motives, has Caused maney similar Inquiereys Frute-less, Except in one Case, Where I adrest To Mr. Thomas Jefferson Late President of the U. S., who politely Refered me To Bishop Madison President of William and Marys Colidge whose answour Nither I nor my Elder Brother Mr. Thomas Powell have not been so fortunate as To Receive. With the approbation and Concurance of the Aires of Mr. Thomas Powell Esqr. of Maryland, deceaced, I Remain Sir Your Obe Hum Ser.
James Powell
P. S. Previous To Cedure, I Caused the necessary Information, and Precaution To be giveing In one of the Noose Papers of this Citty, To Congress, and others that might be Concernd herein, my Adress is No. 4 Broad St—N. York—And shall be thankfull for such Correct information as You Sir, may be pleased To afford me on this—or aney Relative Subject.
